Exhibit 10.1
CHATHAM LODGING TRUST
EQUITY INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
Article I DEFINITIONS
    1  
 
       
1.01. Affiliate
    1  
1.02. Agreement
    1  
1.03. Board
    1  
1.04. Change in Control
    1  
1.05. Code
    2  
1.06. Committee
    2  
1.07. Common Share
    3  
1.08. Company
    3  
1.09. Completion Date
    3  
1.10. Control Change Date
    3  
1.11. Corresponding SAR
    3  
1.12. Dividend Equivalent Right
    3  
1.13. Exchange Act
    4  
1.14. Fair Market Value
    4  
1.15. Initial Value
    4  
1.16. LTIP Unit
    4  
1.17. Operating Partnership
    4  
1.18. Option
    5  
1.19. Other Equity-Based Award
    5  
1.20. Participant
    5  
1.21. Performance Units
    5  
1.22. Plan
    5  
1.23. REIT
    5  
1.24. SAR
    5  
1.25. Share Award
    6  
1.26. Ten Percent Shareholder
    6  
 
       
Article II PURPOSES
    6  
 
       
Article III ADMINISTRATION
    6  
 
       
Article IV ELIGIBILITY
    7  
 
       
Article V COMMON SHARES SUBJECT TO PLAN
    7  
 
       
5.01. Common Shares Issued
    7  
5.02. Aggregate Limit
    8  
5.03. Reallocation of Shares
    8  
 
       
Article VI OPTIONS
    9  
 
       
6.01. Award
    9  
6.02. Option Price
    9  
6.03. Maximum Option Period
    9  

-i-



--------------------------------------------------------------------------------



 



          Section   Page  
6.04. Nontransferability
    9  
6.05. Transferable Options
    10  
6.06. Employee Status
    10  
6.07. Exercise
    10  
6.08. Payment
    10  
6.09. Shareholder Rights
    11  
6.10. Disposition of Shares
    11  
 
       
Article VII SARS
    11  
 
       
7.01. Award
    11  
7.02. Maximum SAR Period
    11  
7.03. Nontransferability
    11  
7.04. Transferable SARs
    12  
7.05. Exercise
    12  
7.06. Employee Status
    12  
7.07. Settlement
    13  
7.08. Shareholder Rights
    13  
 
       
Article VIII SHARE AWARDS
    13  
 
       
8.01. Award
    13  
8.02. Vesting
    13  
8.03. Employee Status
    13  
8.04. Shareholder Rights
    14  
 
       
Article IX PERFORMANCE UNIT AWARDS
    14  
 
       
9.01. Award
    14  
9.02. Earning the Award
    14  
9.03. Payment
    14  
9.04. Shareholder Rights
    14  
9.05. Nontransferability
    15  
9.06. Transferable Performance Units
    15  
9.07. Employee Status
    15  
 
       
Article X OTHER EQUITY—BASED AWARDS
    16  
 
       
10.01. Award
    16  
10.02. Terms and Conditions
    16  
10.03. Payment or Settlement
    16  
10.04. Employee Status
    16  
10.05. Shareholder Rights
    17  
 
       
Article XI ADJUSTMENT UPON CHANGE IN COMMON STOCK
    17  
 
       
Article XII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
    18  
 
       
Article XIII GENERAL PROVISIONS
    18  
 
       
13.01. Effect on Employment and Service
    18  

-ii-



--------------------------------------------------------------------------------



 



          Section   Page  
13.02. Unfunded Plan
    18  
13.03. Rules of Construction
    18  
13.04. Withholding Taxes
    19  
13.05. REIT Status
    19  
 
       
Article XIV Change in Control
    19  
 
       
14.01. Impact of Change in Control
    19  
14.02. Assumption Upon Change in Control
    20  
14.03. Cash-Out Upon Change in Control
    20  
14.04. Limitation of Benefits
    20  
 
       
Article XV AMENDMENT
    22  
 
       
Article XVI DURATION OF PLAN
    22  
 
       
Article XVII EFFECTIVE DATE OF PLAN
    22  

-iii-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.01. Affiliate
     Affiliate means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships). For this purpose, the term “control” shall mean ownership of 50%
or more of the total combined voting power or value of all classes of shares or
interests in the entity, or the power to direct the management and policies of
the entity, by contract or otherwise.
1.02. Agreement
     Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Share Award, an award of Performance Units, an Option, SAR or
Other Equity-Based Award (including an LTIP) granted to such Participant.
1.03. Board
     Board means the Board of Trustees of the Company.
1.04. Change in Control
     “Change in Control” shall mean a change in control of the Company which
will be deemed to have occurred after the date hereof if:

(1)   any “person” as such term is used in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof except that such term
shall not include (A) the Company or any of its subsidiaries, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of the Company’s common shares, or (E) any person
or group as used in Rule 13d-1(b) under the Exchange Act, is or becomes the
Beneficial Owner, as such term is defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company representing at least 50%
of the combined voting power or common shares of the Company;   (2)   during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board, and any new trustee (other than (A) a trustee designated
by a person who has entered into an agreement with the Company to effect a
transaction described in clause (1), (3), or (4) of this Section 1.05 or (B) a
trustee whose initial assumption of office

-1-



--------------------------------------------------------------------------------



 



    is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of trustees
of the Company) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the trustees then still in office who either were trustees at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;   (3)
  there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, more than 50% of the combined
voting power and common shares of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or  
(4)   there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect, including a liquidation) other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, more than fifty percent (50%) of the combined voting power and
common shares of which is owned by shareholders of the Company in substantially
the same proportions as their ownership of the common shares of the Company
immediately prior to such sale.

If a change in control constitutes a payment event with respect to any Option,
SAR, Share Award, Performance Unit or Other Equity-Based Award that provides for
the deferral of compensation and is subject to Section 409A of the Code, no
payment will be made under that award on account of a Change in Control unless
the event described in (1), (2), (3) or (4) above, as applicable, constitutes a
“change in control event” under Treasury Regulation Section 1.409A-3(i)(5).
1.05. Code
     Code means the Internal Revenue Code of 1986, and any amendments thereto.
1.06. Committee
     Committee means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
non-employee members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for purposes of Section 162(m) of the Code
(if awards under the Plan are subject to the deduction

-2-



--------------------------------------------------------------------------------



 



limitation of Section 162(m) of the Code) and an “independent director” under
the rules of any exchange or automated quotation system on which the Common
Shares are listed, traded or quoted; provided , that any action taken by the
Committee shall be valid and effective, whether or not the members of the
Committee at the time of such action are later determined not to have satisfied
the foregoing requirements or otherwise provided in any charter of the
Committee. If there is no Compensation Committee, then “Committee” means the
Board; and provided, further that with respect to awards made to a member of the
Board who is not an employee of the Company or an Affiliate, “Committee” means
the Board.
1.07. Common Share
     Common Share means common shares of beneficial interest, par value $0.01
per share, of the Company.
1.08. Company
     Company means Chatham Lodging Trust, a Maryland real estate investment
trust.
1.09. Completion Date
     Completion Date means the initial closing date of the initial public
offering of the Common Shares.
1.10. Control Change Date
     Control Change Date means the date on which a Change in Control occurs. If
a Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
1.11. Corresponding SAR
     Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
1.12. Dividend Equivalent Right
     Dividend Equivalent Right means the right, subject to the terms and
conditions prescribed by the Committee, of a Participant to receive (or have
credited) cash, shares or other property in amounts equivalent to the cash,
shares or other property dividends declared on Common Shares with respect to
specified Performance Units or Common Shares subject to an Other Equity-Based
Award, as determined by the Committee, in its sole discretion. The Committee may
provide that such Dividend Equivalents (if any) shall be distributed only when,
and to the extent that, the underlying award is vested or earned and also may
provide that

-3-



--------------------------------------------------------------------------------



 



Dividend Equivalents (if any) shall be deemed to have been reinvested in
additional Common Shares or otherwise reinvested.
1.13. Exchange Act
     Exchange Act means the Securities Exchange Act of 1934, as amended.
1.14. Fair Market Value
     Fair Market Value means, on any given date, the reported “closing” price of
a Common Share on the New York Stock Exchange for such date or, if there is no
closing price for a Common Share on the date in question, the closing price for
a Common Share on the last preceding date for which a quotation exists. If, on
any given date, the Common Shares are not listed for trading on the New York
Stock Exchange, then Fair Market Value shall be the “closing” price of a Common
Share on such other exchange on which the Common Shares are listed for trading
for such date (or, if there is no closing price for a Common Share on the date
in question, the closing price for a Common Share on the last preceding date for
which such quotation exists) or, if the Common Shares are not listed on any
exchange, the amount determined by the Committee using any reasonable method in
good faith and in accordance with the regulations under Section 409A of the
Code.
1.15. Initial Value
     Initial Value means, with respect to a Corresponding SAR, the option price
per share of the related Option and, with respect to an SAR granted
independently of an Option, the price per Common Share as determined by the
Committee on the date of grant; provided, however, that the price shall not be
less than the Fair Market Value on the date of grant. Except as provided in
Article XI, the Initial Value of an outstanding SAR may not be reduced (by
amendment, cancellation and new grant or otherwise) without the approval of
shareholders.
1.16. LTIP Unit
     LTIP Unit means an “LTIP Unit” as defined in the Operating Partnership’s
partnership agreement. An LTIP Unit granted under this Plan represents the right
to receive the benefits, payments or other rights in respect of an LTIP Unit set
forth in that partnership agreement, subject to the terms and conditions of the
applicable Agreement and that partnership agreement.
1.17. Operating Partnership
     Operating Partnership means Chatham Lodging, L. P.

-4-



--------------------------------------------------------------------------------



 



1.18. Option
Option means a share option that entitles the holder to purchase from the
Company a stated number of Common Shares at the price set forth in an Agreement.
1.19. Other Equity-Based Award
     Other Equity-Based Award means any award other than an Option, SAR, a
Performance Unit award or a Share Award which, subject to such terms and
conditions as may be prescribed by the Committee, entitles a Participant to
receive Common Shares or rights or units valued in whole or in part by reference
to, or otherwise based on, Common Shares (including securities convertible into
Common Shares) or other equity interests including LTIP Units.
1.20. Participant
     Participant means an employee or officer of the Company or an Affiliate, a
member of the Board, or an individual who provides bona fide services to the
Company or an Affiliate (including an individual who provides services to the
Company or an Affiliate by virtue of employment with, or providing services to,
the Operating Partnership), and who satisfies the requirements of Article IV and
is selected by the Committee to receive an award of Performance Units or a Share
Award, Option, SAR, Other Equity-Based Award or a combination thereof.
1.21. Performance Units
     Performance Units means an award, in the amount determined by the
Committee, stated with reference to a specified number of Common Shares or other
securities or property, that in accordance with the terms of an Agreement
entitles the holder to receive a payment for each specified unit equal to the
value of the Performance Unit on the date of payment.
1.22. Plan
     Plan means this Chatham Lodging Trust Equity Incentive Plan.
1.23. REIT
     REIT means a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.
1.24. SAR
     SAR means a share appreciation right that in accordance with the terms of
an Agreement entitles the holder to receive, with respect to each Common Share
encompassed by the exercise of the SAR, the excess, if any, of the Fair Market
Value at the time of exercise over the Initial

-5-



--------------------------------------------------------------------------------



 



Value. References to “SARs” include both Corresponding SARs and SARs granted
independently of Options, unless the context requires otherwise.
1.25. Share Award
     Share Award means Common Shares awarded to a Participant under
Article VIII.
1.26. Ten Percent Shareholder
     Ten Percent Shareholder means any individual owning more than ten percent
(10%) of the total combined voting power of all classes of shares of the Company
or of a “parent corporation” or “subsidiary corporation” (as such terms are
defined in Section 424 of the Code) of the Company. An individual shall be
considered to own any voting shares owned (directly or indirectly) by or for his
or her brothers, sisters, spouse, ancestors or lineal descendants and shall be
considered to own proportionately any voting shares owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a shareholder, partner or beneficiary.
ARTICLE II
PURPOSES
     The Plan is intended to assist the Company and its Affiliates in recruiting
and retaining individuals and other service providers with ability and
initiative by enabling such persons or entities to participate in the future
success of the Company and its Affiliates and to associate their interests with
those of the Company and its shareholders. The Plan is intended to permit the
grant of both Options qualifying under Section 422 of the Code (“incentive stock
options”) and Options not so qualifying, and the grant of SARs, Share Awards,
Performance Units, and Other Equity-Based Awards in accordance with the Plan and
any procedures that may be established by the Committee. No Option that is
intended to be an incentive stock option shall be invalid for failure to qualify
as an incentive stock option. The proceeds received by the Company from the sale
of Common Shares pursuant to this Plan shall be used for general corporate
purposes.
ARTICLE III
ADMINISTRATION
     The Plan shall be administered by the Committee. The Committee shall have
authority to grant SARs, Share Awards, Performance Units, Options and Other
Equity-Based Awards upon such terms (not inconsistent with the provisions of
this Plan), as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan), on the exercisability
of all or any part of an Option or SAR or on the transferability or
forfeitability of a Share Award, an award of Performance Units or an Other
Equity-Based Award. Notwithstanding any such conditions, the Committee may, in
its discretion, accelerate the time at which any Option or SAR may be exercised,
or the time at which a Share Award or Other Equity-Based Award may become
transferable or nonforfeitable or the time at which an Other

-6-



--------------------------------------------------------------------------------



 



Equity-Based Award or an award of Performance Units may be settled. In addition,
the Committee shall have complete authority to interpret all provisions of this
Plan; to prescribe the form of Agreements; to adopt, amend, and rescind rules
and regulations pertaining to the administration of the Plan (including rules
and regulations that require or allow Participants to defer the payment of
benefits under the Plan); and to make all other determinations necessary or
advisable for the administration of this Plan. The Committee’s determinations
under the Plan (including without limitation, determinations of the individuals
to receive awards under the Plan, the form, amount and timing of such awards,
the terms and provisions of such awards and the Agreements) need not be uniform
and may be made by the Committee selectively among individuals who receive, or
are eligible to receive, awards under the Plan, whether or not such persons are
similarly situated. The express grant in the Plan of any specific power to the
Committee shall not be construed as limiting any power or authority of the
Committee. Any decision made, or action taken, by the Committee in connection
with the administration of this Plan shall be final and conclusive. The members
of the Committee shall not be liable for any act done in good faith with respect
to this Plan or any Agreement, Option, SAR, Share Award, Other Equity-Based
Award or award of Performance Units. All expenses of administering this Plan
shall be borne by the Company.
ARTICLE IV
ELIGIBILITY
     Any employee of the Company or an Affiliate (including a trade or business
that becomes an Affiliate after the adoption of this Plan) and any member of the
Board is eligible to participate in this Plan. In addition, any other individual
who provides significant services to the Company or an Affiliate (including an
individual who provides services to the Company or an Affiliate by virtue of
employment with, or providing services to, the Operating Partnership) is
eligible to participate in this Plan if the Committee, in its sole discretion,
determines that the participation of such individual is in the best interest of
the Company.
ARTICLE V
COMMON SHARES SUBJECT TO PLAN
5.01. Common Shares Issued
     Upon the award of Common Shares pursuant to a Share Award, an Other
Equity-Based Award or in settlement of an award of Performance Units, the
Company may deliver to the Participant Common Shares from its treasury shares or
authorized but unissued Common Shares. Upon the exercise of any Option, SAR or
Other Equity-Based Award denominated in Common Shares, the Company may deliver
to the Participant (or the Participant’s broker if the Participant so directs),
Common Shares from its treasury shares or authorized but unissued Common Shares.

-7-



--------------------------------------------------------------------------------



 



5.02. Aggregate Limit
     (a) The maximum aggregate number of Common Shares that may be issued under
this Plan pursuant to the exercise of Options and SARs, the grant of Share
Awards or Other Equity-Based Awards and the settlement of Performance Units is
equal to 565,359 Common Shares. Other Equity-Based Awards that are LTIP Units
shall reduce the maximum aggregate number of Common Shares that may be issued
under this Plan on a one-for-one basis, i.e., each such unit shall be treated as
an award of Common Shares.
     (b) The maximum number of Common Shares that may be issued under this Plan
in accordance with Section 5.02(a) shall be subject to adjustment as provided in
Article XI.
     (c) The maximum number of Common Shares that may be issued upon the
exercise of Options that are incentive stock options or Corresponding SARs that
are related to incentive stock options shall be determined in accordance with
Sections 5.02(a) and 5.02(b).
5.03. Reallocation of Shares
     If any award or grant under the Plan (including LTIP Units) expires, is
forfeited or is terminated without having been exercised or is paid in cash
without delivery of Common Shares, then any Common Shares covered by such
lapsed, cancelled, expired, unexercised or cash-settled portion of such award or
grant and any forfeited, lapsed, cancelled or expired LTIP Units shall be
available for the grant of other Options, SARs, Share Awards, Other Equity-Based
Awards and settlement of Performance Units under this Plan. Any Common Shares
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any award shall reduce the number of Common Shares
available under the Plan and shall not be available for future grants or awards.
If Common Shares are issued in settlement of an SAR, the number of Common Shares
available under the Plan shall be reduced by the number of Common Shares for
which the SAR was exercised rather than the number of Common Shares issued in
settlement of the SAR. To the extent permitted by applicable law or the rules of
any exchange on which the Common Shares are listed for trading, Common Shares
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Affiliate shall
not reduce the number of Common Shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 5.03, no Common Shares may be
subject to an Option or granted or awarded if such action would cause an Option
intended to be an incentive stock option to fail to qualify as such.

-8-



--------------------------------------------------------------------------------



 



ARTICLE VI
OPTIONS
6.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an Option is to be granted and will specify
the number of Common Shares covered by such awards.
6.02. Option Price
     The price per Common Share purchased on the exercise of an Option shall be
determined by the Committee on the date of grant, but shall not be less than the
Fair Market Value on the date the Option is granted. Notwithstanding the
preceding sentence, the price per Common Share purchased on the exercise of any
Option that is an incentive stock option granted to an individual who is a Ten
Percent Shareholder on the date such option is granted, shall not be less than
one hundred ten percent (110%) of the Fair Market Value on the date the Option
is granted. Except as provided in Article XI, the price per share of an
outstanding Option may not be reduced (by amendment, cancellation and new grant
or otherwise) without the approval of shareholders.
6.03. Maximum Option Period
     The maximum period in which an Option may be exercised shall be determined
by the Committee on the date of grant except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted. In the
case of an incentive stock option granted to a Participant who is a Ten Percent
Shareholder on the date of grant, such Option shall not be exercisable after the
expiration of five years from the date of grant. The terms of any Option may
provide that it is exercisable for a period less than such maximum period.
6.04. Nontransferability
     Except as provided in Section 6.05, each Option granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. In the event of any transfer of an Option (by the Participant or
his transferee), the Option and any Corresponding SAR that relates to such
Option must be transferred to the same person or persons or entity or entities.
Except as provided in Section 6.05, during the lifetime of the Participant to
whom the Option is granted, the Option may be exercised only by the Participant.
No right or interest of a Participant in any Option shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.

-9-



--------------------------------------------------------------------------------



 



6.05. Transferable Options
     Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Rule 16b-3 under the Exchange Act as in effect from time to time. The holder of
an Option transferred pursuant to this Section shall be bound by the same terms
and conditions that governed the Option during the period that it was held by
the Participant; provided, however, that such transferee may not transfer the
Option except by will or the laws of descent and distribution. In the event of
any transfer of an Option (by the Participant or his transferee), the Option and
any Corresponding SAR that relates to such Option must be transferred to the
same person or persons or entity or entities. Notwithstanding the foregoing, an
Option may not be transferred for consideration absent shareholder approval.
6.06. Employee Status
     For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.
6.07. Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an
Option may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Committee shall
determine; provided, however, that incentive stock options (granted under the
Plan and all plans of the Company and its Affiliates) may not be first
exercisable in a calendar year for Common Shares having a Fair Market Value
(determined as of the date an Option is granted) exceeding $100,000. An Option
granted under this Plan may be exercised with respect to any number of whole
shares less than the full number for which the Option could be exercised. A
partial exercise of an Option shall not affect the right to exercise the Option
from time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares subject to the Option. The exercise of an Option
shall result in the termination of any Corresponding SAR to the extent of the
number of shares with respect to which the Option is exercised.
6.08. Payment
     Subject to rules established by the Committee and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering Common Shares, by attestation of ownership of
Common Shares, by a broker-assisted

-10-



--------------------------------------------------------------------------------



 



cashless exercise or in such other form or manner acceptable to the Committee.
If Common Shares are used to pay all or part of the Option price, the sum of the
cash and cash equivalent and the Fair Market Value (determined as of the day
preceding the date of exercise) of the shares surrendered or other consideration
paid must not be less than the Option price of the shares for which the Option
is being exercised.
6.09. Shareholder Rights
     No Participant shall have any rights as a shareholder with respect to
Common Shares subject to an Option until the date of exercise of such Option.
6.10. Disposition of Shares
     A Participant shall notify the Company of any sale or other disposition of
Common Shares acquired pursuant to an Option that was an incentive stock option
if such sale or disposition occurs (i) within two years of the grant of an
Option or (ii) within one year of the issuance of the Common Shares to the
Participant. Such notice shall be in writing and directed to the Secretary of
the Company.
ARTICLE VII
SARS
7.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom SARs are to be granted and will specify the
number of Common Shares covered by such awards. No Participant may be granted
Corresponding SARs (under the Plan and all plans of the Company and its
Affiliates) that are related to incentive stock options which are first
exercisable in any calendar year for Common Shares having an aggregate Fair
Market Value (determined as of the date the related Option is granted) that
exceeds $100,000.
7.02. Maximum SAR Period
     The term of each SAR shall be determined by the Committee on the date of
grant, except that no SAR shall have a term of more than ten years from the date
of grant. In the case of a Corresponding SAR that is related to an incentive
stock option granted to a Participant who is a Ten Percent Shareholder on the
date of grant, such Corresponding SAR shall not be exercisable after the
expiration of five years from the date of grant. The terms of any SAR may
provide that it has a term that is less than such maximum period.
7.03. Nontransferability
     Except as provided in Section 7.04, each SAR granted under this Plan shall
be nontransferable except by will or by the laws of descent and distribution. In
the event of any

-11-



--------------------------------------------------------------------------------



 



such transfer, a Corresponding SAR and the related Option must be transferred to
the same person or persons or entity or entities. Except as provided in
Section 7.04, during the lifetime of the Participant to whom the SAR is granted,
the SAR may be exercised only by the Participant. No right or interest of a
Participant in any SAR shall be liable for, or subject to, any lien, obligation,
or liability of such Participant.
7.04. Transferable SARs
     Section 7.03 to the contrary notwithstanding, if the Agreement provides, an
SAR, other than a Corresponding SAR that is related to an incentive stock
option, may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Rule 16b-3 under the Exchange Act
as in effect from time to time. The holder of an SAR transferred pursuant to
this Section shall be bound by the same terms and conditions that governed the
SAR during the period that it was held by the Participant; provided, however,
that such transferee may not transfer the SAR except by will or the laws of
descent and distribution. In the event of any transfer of a Corresponding SAR
(by the Participant or his transferee), the Corresponding SAR and the related
Option must be transferred to the same person or person or entity or entities.
Notwithstanding the foregoing, in no event may an SAR be transferred for
consideration absent shareholder approval.
7.05. Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an SAR
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option. An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised. A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR. The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.
7.06. Employee Status
     If the terms of any SAR provide that it may be exercised only during
employment or continued service or within a specified period of time after
termination of employment or continued service, the Committee may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability or other reasons shall not be deemed interruptions of
continuous employment or service.

-12-



--------------------------------------------------------------------------------



 



7.07. Settlement
     At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Shares, or a combination of
cash and Common Shares. No fractional share will be deliverable upon the
exercise of an SAR but a cash payment will be made in lieu thereof.
7.08. Shareholder Rights
     No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Shares. Notwithstanding the foregoing, the Committee may provide in an
Agreement that the holder of an SAR is entitled to Dividend Equivalents during
the period beginning on the date of the award and ending on the date the SAR is
exercised.
ARTICLE VIII
SHARE AWARDS
8.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom a Share Award is to be made and will specify
the number of Common Shares covered by such awards.
8.02. Vesting
     The Committee, on the date of the award, may prescribe that a Participant’s
rights in a Share Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the Committee may prescribe
that a Participant’s rights in a Share Award shall be forfeitable or otherwise
restricted subject to the attainment of objectives stated with reference to the
Company’s, an Affiliate’s or a business unit’s attainment of objectives stated
with respect to performance criteria established by the Committee.
8.03. Employee Status
     In the event that the terms of any Share Award provide that shares may
become transferable and nonforfeitable thereunder only after completion of a
specified period of employment or continuous service, the Committee may decide
in each case to what extent leaves of absence for governmental or military
service, illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.

-13-



--------------------------------------------------------------------------------



 



8.04. Shareholder Rights
     Unless otherwise specified in accordance with the applicable Agreement,
while the Common Shares granted pursuant to the Share Award may be forfeited or
are nontransferable, a Participant will have all rights of a stockholder with
respect to a Share Award, including the right to receive dividends and vote the
shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares
granted pursuant to a Share Award, (ii) the Company shall retain custody of the
certificates evidencing shares granted pursuant to a Share Award, and (iii) the
Participant will deliver to the Company a stock power, endorsed in blank, with
respect to each Share Award. The limitations set forth in the preceding sentence
shall not apply after the shares granted under the Share Award are transferable
and are no longer forfeitable.
ARTICLE IX
PERFORMANCE UNIT AWARDS
9.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an award of Performance Units is to be made
and will specify the number of Common Shares or other securities or property
covered by such awards. The Committee also will specify whether Dividend
Equivalent Rights are granted in conjunction with the Performance Units.
9.02. Earning the Award
     The Committee, on the date of the grant of an award, shall prescribe that
the Performance Units will be earned, and the Participant will be entitled to
receive payment pursuant to the award of Performance Units, only upon the
satisfaction of performance objectives and such other criteria as may be
prescribed by the Committee.
9.03. Payment
     In the discretion of the Committee, the amount payable when an award of
Performance Units is earned may be settled in cash, by the issuance of Common
Shares, by the delivery of other securities or property or a combination
thereof. A fractional Common Share shall not be deliverable when an award of
Performance Units is earned, but a cash payment will be made in lieu thereof.
The amount payable when an award of Performance Units is earned shall be paid in
a lump sum.
9.04. Shareholder Rights
     A Participant, as a result of receiving an award of Performance Units,
shall not have any rights as a shareholder until, and then only to the extent
that, the award of Performance Units is

-14-



--------------------------------------------------------------------------------



 



earned and settled in Common Shares. After an award of Performance Units is
earned and settled in Common Shares, a Participant will have all the rights of a
shareholder as described in Section 8.05.
9.05. Nontransferability
     Except as provided in Section 9.06, Performance Units granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Units
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
9.06. Transferable Performance Units
     Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Units may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time. The holder of
Performance Units transferred pursuant to this Section shall be bound by the
same terms and conditions that governed the Performance Units during the period
that they were held by the Participant; provided, however that such transferee
may not transfer Performance Units except by will or the laws of descent and
distribution. Notwithstanding the foregoing, in no event may a Performance Unit
be transferred for consideration absent shareholder approval.
9.07. Employee Status
     In the event that the terms of any Performance Unit award provide that no
payment will be made unless the Participant completes a stated period of
employment or continued service, the Committee may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.

-15-



--------------------------------------------------------------------------------



 



ARTICLE X
OTHER EQUITY—BASED AWARDS
10.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an Other Equity-Based Award is to be made and
will specify the number of Common Shares or other equity interests (including
LTIP Units) covered by such awards; provided, however, that the grant of LTIP
Units must satisfy the requirements of the partnership agreement of the
Operating Partnership as in effect on the date of grant. The Committee also will
specify whether Dividend Equivalent Rights are granted in conjunction with the
Other Equity-Based Award.
10.02. Terms and Conditions
     The Committee, at the time an Other Equity-Based Award is made, shall
specify the terms and conditions which govern the award. The terms and
conditions of an Other Equity-Based Award may prescribe that a Participant’s
rights in the Other Equity-Based Award shall be forfeitable, nontransferable or
otherwise restricted for a period of time or subject to such other conditions as
may be determined by the Committee, in its discretion and set forth in the
Agreement. Other Equity-Based Awards may be granted to Participants, either
alone or in addition to other awards granted under the Plan, and Other
Equity-Based Awards may be granted in the settlement of other Awards granted
under the Plan.
10.03. Payment or Settlement
     Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, Common Shares, shall be payable or settled in Common Shares,
cash or a combination of Common Shares and cash, as determined by the Committee
in its discretion; provided, however, that any Common Shares that are issued on
account of the conversion of LTIP Units into Common Stock shall not be issued
under the Plan. Other Equity-Based Awards denominated as equity interests other
than Common Shares may be paid or settled in shares or units of such equity
interests or cash or a combination of both as determined by the Committee in its
discretion.
10.04. Employee Status
     If the terms of any Other Equity-Based Award provides that it may be earned
or exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.

-16-



--------------------------------------------------------------------------------



 



10.05. Shareholder Rights
     A Participant, as a result of receiving an Other Equity-Based Award, shall
not have any rights as a shareholder until, and then only to the extent that,
the Other Equity-Based Award is earned and settled in Common Shares.
ARTICLE XI
ADJUSTMENT UPON CHANGE IN COMMON STOCK
     The maximum number of Common Shares as to which Options, SARs, Performance
Units, Share Awards and Other Equity-Based Awards may be granted and the terms
of outstanding Share Awards, Options, SARs, Performance Units and Other
Equity-Based Awards shall be adjusted as the Board determines is equitably
required in the event that (i) the Company (a) effects one or more nonreciprocal
transactions between the Company and its shareholders such as a share dividend,
extra-ordinary cash dividend, share split-up, subdivision or consolidation of
shares that affects the number or kind of Common Shares (or other securities of
the Company) or the Fair Market Value (or the value of other Company securities)
and causes a change in the Fair Market Value of the Common Shares subject to
outstanding awards or (b) engages in a transaction to which Section 424 of the
Code applies or (ii) there occurs any other event which, in the judgment of the
Board necessitates such action. Any determination made under this Article XI by
the Board shall be nondiscretionary, final and conclusive.
     The issuance by the Company of shares of any class, or securities
convertible into shares of any class, for cash or property, or for labor or
services, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the maximum number
of shares as to which Options, SARs, Performance Units, Share Awards and Other
Equity-Based Awards may be granted or the terms of outstanding Share Awards,
Options, SARs, Performance Shares or Other Equity-Based Awards.
     The Committee may make Share Awards and may grant Options, SARs,
Performance Units or Other Equity-Based Awards in substitution for performance
shares, phantom shares, stock awards, stock options, stock appreciation rights,
or similar awards held by an individual who becomes an employee of the Company
or an Affiliate in connection with a transaction described in the first
paragraph of this Article XI. Notwithstanding any provision of the Plan, the
terms of such substituted Share Awards, SARs, Other Equity-Based Awards, Options
or Performance Units shall be as the Committee, in its discretion, determines is
appropriate.

-17-



--------------------------------------------------------------------------------



 



ARTICLE XII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
     No Option or SAR shall be exercisable, no Common Shares shall be issued, no
certificates for Common Shares shall be delivered, and no payment shall be made
under this Plan except in compliance with all applicable federal and state laws
and regulations (including, without limitation, withholding tax requirements),
any listing agreement to which the Company is a party, and the rules of all
domestic stock exchanges on which the Company’s shares may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. Any certificate issued to evidence Common Shares when a Share Award
is granted, a Performance Unit or Other Equity-Based Award is settled or for
which an Option or SAR is exercised may bear such legends and statements as the
Committee may deem advisable to assure compliance with federal and state laws
and regulations. No Option or SAR shall be exercisable, no Share Award or
Performance Unit shall be granted, no Common Shares shall be issued, no
certificate for Common Shares shall be delivered, and no payment shall be made
under this Plan until the Company has obtained such consent or approval as the
Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.
ARTICLE XIII
GENERAL PROVISIONS
13.01. Effect on Employment and Service
     Neither the adoption of this Plan, its operation, nor any documents
describing or referring to this Plan (or any part thereof), shall confer upon
any individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.
13.02. Unfunded Plan
     This Plan, insofar as it provides for grants, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
13.03. Rules of Construction
     Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

-18-



--------------------------------------------------------------------------------



 



13.04. Withholding Taxes
     Each Participant shall be responsible for satisfying any income and
employment tax withholding obligations attributable to participation in the
Plan. Unless otherwise provided by the Agreement, any such withholding tax
obligations may be satisfied in cash (including from any cash payable in
settlement of an award of Performance Units, SARs or Other Equity-Based Award)
or a cash equivalent acceptable to the Committee. Except to the extent
prohibited by Treasury Regulation Section 1.409A-3(j), any minimum statutory
federal, state, district or city withholding tax obligations also may be
satisfied (a) by surrendering to the Company Common Shares previously acquired
by the Participant; (b) by authorizing the Company to withhold or reduce the
number of Common Shares otherwise issuable to the Participant upon the exercise
of an Option or SAR, the settlement of a Performance Unit award or an Other
Equity-Based Award (if applicable) or the grant or vesting of a Share Award; or
(c) by any other method as may be approved by the Committee. If Common Shares
are used to pay all or part of such withholding tax obligation, the Fair Market
Value of the shares surrendered, withheld or reduced shall be determined as of
the day the tax liability arises and the number of Common Shares which may be
withheld or surrendered shall be limited to the number of shares which have a
Fair Market Value on the day preceding the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.
13.05. REIT Status
     The Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT. No award shall be granted or awarded, and with
respect to any award granted under the Plan, such award shall not vest, be
exercisable or be settled (i) to the extent that the grant, vesting, exercise or
settlement could cause the Participant or any other person to be in violation of
the common stock ownership limit or aggregate stock ownership limit prescribed
by the Company’s Articles of Incorporation or Charter, as amended from time to
time) or (ii) if, in the discretion of the Committee, the grant, vesting,
exercise or settlement of the award could impair the Company’s status as a REIT.
ARTICLE XIV
CHANGE IN CONTROL
14.01. Impact of Change in Control.
     Upon a Change in Control, the Committee is authorized to cause
(i) outstanding Options and SARs to become fully exercisable, (ii) outstanding
Share Awards to become transferable and nonforfeitable and (iii) outstanding
Performance Units and Other Equity-Based Awards to become earned and
nonforfeitable in their entirety.

-19-



--------------------------------------------------------------------------------



 



14.02. Assumption Upon Change in Control.
     In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Option, SAR, Share Award, Performance Unit or Other Equity-Based Award shall be
assumed by, or a substitute award granted by, the surviving entity in the Change
in Control. Such assumed or substituted award shall be of the same type of award
as the original Option, SAR, Share Award, Performance Unit or Other Equity-Based
Award being assumed or substituted. The assumed or substituted award shall have
a value, as of the Control Change Date, that is substantially equal to the value
of the original award (or the difference between the Fair Market Value and the
option price or Initial Value in the case of Options and SARs) as the Committee
determines is equitably required and such other terms and conditions as may be
prescribed by the Committee.
14.03. Cash-Out Upon Change in Control.
     In the event of a Change in Control, the Committee, in its discretion and
without the need of a Participant’s consent, may provide that each Option, SAR,
Share Award and Performance Unit and Other Equity-Based Award shall be cancelled
in exchange for a payment. The payment may be in cash, Common Shares or other
securities or consideration received by shareholders in the Change in Control
transaction. The amount of the payment shall be an amount that is substantially
equal to (i) the amount by which the price per share received by shareholders in
the Change in Control exceeds the option price or Initial Value in the case of
an Option and SAR, or (ii) the price per share received by shareholders for each
Common Share subject to a Share Award, Performance Unit or Other Equity-Based
Award or (iii) the value of the other securities or property in which the
Performance Unit or Other Equity-Based award is denominated. If the option price
or Initial Value exceeds the price per share received by shareholders in the
Change in Control transaction, the Option or SAR may be cancelled under this
Section 14.03 without any payment to the Participant.
14.04. Limitation of Benefits
     The benefits that a Participant may be entitled to receive under this Plan
and other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this Section
14.04, the Parachute Payments will be reduced pursuant to this Section 14.04 if,
and only to the extent that, a reduction will allow a Participant to receive a
greater Net After Tax Amount than a Participant would receive absent a
reduction.
     The Accounting Firm will first determine the amount of any Parachute
Payments that are payable to a Participant. The Accounting Firm also will
determine the Net After Tax Amount attributable to the Participant’s total
Parachute Payments.

-20-



--------------------------------------------------------------------------------



 



     The Accounting Firm will next determine the largest amount of Payments that
may be made to the Participant without subjecting the Participant to tax under
Code Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
     The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any benefits under
this Plan or any other plan, agreement or arrangement that are not subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant) and then by reducing the amount of any benefits under this Plan or
any other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant) in a
manner that results in the best economic benefit to the Participant (or, to the
extent economically equivalent, in a pro rata manner). The Accounting Firm will
notify the Participant and the Company if it determines that the Parachute
Payments must be reduced to the Capped Payments and will send the Participant
and the Company a copy of its detailed calculations supporting that
determination.
     As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Article XIV, it is possible that amounts will have been paid or distributed to
the Participant that should not have been paid or distributed under this
Section 14.04 (“Overpayments”), or that additional amounts should be paid or
distributed to the Participant under this Section 14.04 (“Underpayments”). If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Participant, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, the Participant must repay to the Company, without interest; provided,
however, that no loan will be deemed to have been made and no amount will be
payable by the Participant to the Company unless, and then only to the extent
that, the deemed loan and payment would either reduce the amount on which the
Participant is subject to tax under Code Section 4999 or generate a refund of
tax imposed under Code Section 4999. If the Accounting Firm determines, based
upon controlling precedent or substantial authority, that an Underpayment has
occurred, the Accounting Firm will notify the Participant and the Company of
that determination and the amount of that Underpayment will be paid to the
Participant promptly by the Company.
     For purposes of this Section 14.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Article XIV, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.

-21-



--------------------------------------------------------------------------------



 



For purposes of this Section 14.04, the term “Parachute Payment” means a payment
that is described in Code Section 280G(b)(2), determined in accordance with Code
Section 280G and the regulations promulgated or proposed thereunder.
     Notwithstanding any other provision of this Section 14.04, the limitations
and provisions of this Section 14.04 shall not apply to any Participant who,
pursuant to an agreement with the Company or the terms of another plan
maintained by the Company, is entitled to indemnification for any liability that
the Participant may incur under Code Section 4999. In addition, nothing in this
Section 14.04 shall limit or otherwise supersede the provisions of any other
agreement or plan which provides that a Participant cannot receive Payments in
excess of the Capped Payments.
ARTICLE XV
AMENDMENT
     The Board may amend or terminate this Plan at any time; provided, however,
that no amendment may adversely impair the rights of Participants with respect
to outstanding awards. In addition, an amendment will be contingent on approval
of the Company’s shareholders if such approval is required by law or the rules
of any exchange on which the Common Shares are listed or if the amendment would
materially increase the benefits accruing to Participants under the Plan,
materially increase the aggregate number of Common Shares that may be issued
under the Plan or materially modify the requirements as to eligibility for
participation in the Plan.
ARTICLE XVI
DURATION OF PLAN
     No Share Award, Performance Unit Award, Option, SAR or Other Equity-Based
Award may be granted under this Plan after the day before the tenth anniversary
of the date that the Plan is adopted by the Board. Share Awards, Performance
Unit awards, Options, SARs and Other Equity-Based Awards granted before such
date shall remain valid in accordance with their terms.
ARTICLE XVII
EFFECTIVE DATE OF PLAN
     Options, Share Awards, Performance Units and Other Equity-Based Awards may
be granted under this Plan on and after the later of (i) the Completion Date and
(ii) the date that the Plan is adopted by the Board, provided that, this Plan
shall not be effective unless, within twelve months after the Board’s adoption
of the Plan, the Plan is approved by holders of a majority of the outstanding
Common Shares entitled to vote and present or represented by properly executed
and delivered proxies at a duly held shareholders’ meeting at which a quorum is
present or by unanimous consent of the shareholders, within twelve months before
or after the date that the Plan is adopted by the Board and provided further
that no award shall be exercisable, vested or settled until such shareholder
approval is obtained.

-22-